DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on February 26, 2019. Claims 1-17 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign to United Kingdom (GB) Patent Application 1803203.7, filed February 27, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of evaluating observed features in an environment and determining whether to update a map based on the evaluation. 
Claim 1 recites a processor configured to determine a thermal oxidation state of a brake after a predicted future braking event, using a thermal oxidation model based on an initial thermal oxidation state before the predicted future braking event and a 
The judicial exception is neither integrated into a practical application nor recites additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites the additional element of a generic processor which does not impose meaningful limits on the claimed invention.
Claims 2-12 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. performing additional observations, judgments, or evaluations, to calculate various parameters, i.e. a density parameter, a future thermal oxidation state, etc.
Independent claims 13 and 17 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.
Claims 14-16 depend from claim 13, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. performing additional observations, judgments, or evaluations, to calculate various parameters, i.e. an amount of brake wear, a future thermal oxidation state, etc.
Therefore, claims 1-17 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dirgo et al., US20180290639A1, hereinafter referred to as Dirgo.
As to claim 1, Dirgo discloses an apparatus for determining a thermal oxidation state of a brake of an aircraft landing gear, the apparatus comprising: 
a processor configured to determine a thermal oxidation state of a brake after a predicted future braking event, using a thermal oxidation model based on an initial thermal oxidation state before the predicted future braking event and a predicted temperature profile of the brake with respect to time (Predict wear, i.e. thermal oxidation state – See at least ¶37 and Fig. 2; Brake model – See at least Abstract; Performed over the course of time and during braking events – See at least Abstract; Extrapolated, i.e. “future braking events” – See at least ¶22; Temperature included in data set every time brakes are applied – See at least ¶20).

As to claim 2, Dirgo discloses:
the initial thermal oxidation state is updated using the determined thermal oxidation state after the predicted future braking event (Calculate total predicted wear – See at least ¶37); and 
the processor is configured to determine the thermal oxidation state after a subsequent predicted future braking event based on the updated initial thermal oxidation state (Wear fed back for next prediction – See at least ¶37).

As to claim 3, Dirgo discloses the predicted temperature profile of the brake is for a predicted future use cycle of the aircraft, and the processor is configured to determine respective updated thermal oxidation states after each predicted future braking event within the predicted future use cycle of the aircraft (Extrapolated, i.e. “future braking events” – See at least ¶22; Temperature included in data set every time brakes are applied – See at least ¶20).

As to claim 12, Dirgo discloses the processor is configured to select the thermal oxidation model based on the initial thermal oxidation state (Iterative process includes initial thermal oxidation state – See at least Figs. 1-2).

As to claim 13, Dirgo discloses a method for determining a thermal oxidation state of a brake of an aircraft landing gear, the method comprising: 
Temperature included in data set every time brakes are applied – See at least ¶20); and 
determining a thermal oxidation state of the brake after the predicted future braking event, using a thermal oxidation model based on the initial thermal oxidation state and the predicted temperature profile (Predict wear, i.e. thermal oxidation state – See at least ¶37 and Fig. 2).

As to claim 14, Dirgo discloses updating the initial thermal oxidation state using the determined thermal oxidation state after the predicted future braking event; and determining the thermal oxidation state after a subsequent predicted future braking event based on the updated initial thermal oxidation state (Iterative process includes initial thermal oxidation state and updating – See at least Figs. 1-2).

As to claim 17, Dirgo discloses an apparatus for determining a thermal oxidation level of a brake of an aircraft landing gear, the apparatus comprising: 
a processor configured to determine an updated thermal oxidation level of a brake after a braking event, based on an initial thermal oxidation level before the braking event and temperature data as a function of time of the brake, using a model of the evolution of the thermal oxidation of the brake (Iterative process includes initial thermal oxidation state and updating as a function of time – See at least Figs. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dirgo et al., US20180290639A1, in view of Zhang et al., “New insights into the early stages of thermal oxidation of carbon/carbon composites using electrochemical methods,” hereinafter referred to as Dirgo, and Zhang, respectively .
As to claim 4, Dirgo discloses the processor is configured to determine an amount of brake wear caused by the predicted future braking event, using a brake wear model based on an amount of energy absorbed by the brake due to the predicted future braking event (Determine brake wear based in part on kinetic energy dissipated – See at least ¶33).
Dirgo fails to explicitly disclose using a density parameter of the brake. However, Zhang teaches using a density parameter of the brake  (Density affects oxidation – See at least Introduction).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of using a density parameter of the brake, as taught by Zhang, because density of material affects heat transfer and oxidation.

As to claim 5, the combination of Dirgo and Zhang fails to explicitly disclose the processor is configured to determine the density parameter of the brake based on the initial thermal oxidation state before the predicted future braking event. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dirgo and Zhang and include the feature of the processor is configured to determine the density parameter of the brake based on the initial thermal oxidation state before the predicted future braking event, because Dirgo is directed to an iterative process and Zhang teaches density is a known consideration in modeling thermal oxidation.

As to claim 6, Dirgo discloses the processor is configured to: 
(i) predict a future thermal oxidation state and a future brake wear amount after a predicted future use cycle (Predict wear, i.e. thermal oxidation state – See at least ¶37 and Fig. 2; Deduce number of brake events, i.e. “predicted future use cycle”  – See at least ¶22); and 
Calculate remaining useful life and compare with threshold – See at least ¶38), wherein: 
the predictions are based on a respective predicted temperature profile of the brake, a current thermal oxidation state, and predicted amounts of energy absorbed by the brake during respective predicted future braking events (Initial conditions at i=1, i.e. “current thermal oxidation state” – See at least ¶37; Kinetic energy associated with brake event – See at least ¶37).

Dirgo fails to explicitly disclose a number of good future use cycles wherein each predicted future use cycle comprises a plurality of predicted future braking events. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of a number of good future use cycles wherein each predicted future use cycle comprises a plurality of predicted future braking events, because the invention of Dirgo is directed to an iterative process and a function of a number of braking events (See at least Abstract and ¶13, 14, and 22).

Additionally, Dirgo fails to explicitly disclose a predicted density parameter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include 

As to claim 7, Dirgo discloses the processor is configured to predict a future brake wear amount after a second plurality of predicted future use cycles; each predicted future use cycle comprises a plurality of predicted future braking events; and for each predicted future use cycle, the predictions are based on predicted amounts of energy absorbed by the brake during respective predicted future braking events (Predicted wear based on multiple iterations – See at least ¶37; Predict wear, i.e. thermal oxidation state – See at least ¶37 and Fig. 2; Brake model – See at least Abstract; Performed over the course of time and during braking events – See at least Abstract; Extrapolated, i.e. “future braking events” – See at least ¶22; Temperature included in data set every time brakes are applied – See at least ¶20; Kinetic energy associated with brake event – See at least ¶37).
Dirgo fails to explicitly express the claimed prediction in terms of a number of cycles, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of express the claimed prediction in terms of a number of cycles because Dirgo basis for modelling is a number of braking events and is an iterative process.
Additionally, Dirgo fails to explicitly disclose a predicted density parameter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include 

As to claim 15, Dirgo discloses determining an amount of brake wear caused by the predicted future braking event, using a brake wear model based on an amount of energy absorbed by the brake due to the predicted future braking event (Predicted wear – See at least ¶37).
Dirgo fails to explicitly disclose a density parameter. However, Zhang teaches a density parameter (Density affects oxidation – See at least Introduction).
Dirgo discloses modeling brake wear in an aircraft using a variety of parameters to predict thermal oxidation. Zhang teaches modelling thermal oxidation wherein thermal oxidation is affected by density.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of using a density parameter, as taught by Zhang, because density of material affects heat transfer and oxidation.

As to claim 16, Dirgo discloses:
(i) predicting a future thermal oxidation state and a future brake wear amount after a predicted future use cycle (Extrapolated, i.e. “future braking events” – See at least ¶22; Temperature included in data set every time brakes are applied – See at least ¶20); 
Calculate remaining useful life and compare with threshold – See at least ¶38), wherein: each predicted future use cycle comprises a plurality of predicted future braking events; and for each predicted future use cycle, the predictions are based on a respective predicted temperature profile of the brake, a current thermal oxidation state, predicted amounts of energy absorbed by the brake during respective predicted future braking events, for respective predicted future braking events (Initial conditions at i=1, i.e. “current thermal oxidation state” – See at least ¶37; Kinetic energy associated with brake event – See at least ¶37).
Dirgo fails to explicitly disclose a number of good future use cycles wherein each predicted future use cycle comprises a plurality of predicted future braking events. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of a number of good future use cycles wherein each predicted future use cycle comprises a plurality of predicted future braking events, because the invention of Dirgo is directed to an iterative process and a function of a number of braking events (See at least Abstract and ¶13, 14, and 22).

Additionally, Dirgo fails to explicitly disclose a predicted density parameter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dirgo et al., US20180290639A1, hereinafter referred to as Dirgo, respectively .
As to claim 8, Dirgo discloses the processor is configured to predict a future thermal oxidation state after a first plurality of predicted future use cycles; each predicted future use cycle comprises a plurality of predicted future braking events; and for each predicted future use cycle, the predictions are based on a respective predicted temperature profile of the brake and a current thermal oxidation state (Predicted wear based on multiple iterations – See at least ¶37; Predict wear, i.e. thermal oxidation state – See at least ¶37 and Fig. 2; Brake model – See at least Abstract; Performed over the course of time and during braking events – See at least Abstract; Extrapolated, i.e. “future braking events” – See at least ¶22; Temperature included in data set every time brakes are applied – See at least ¶20; Kinetic energy associated with brake event – See at least ¶37).
Dirgo fails to explicitly express the claimed prediction in terms of a number of cycles, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of express the claimed prediction in terms of a number of cycles because Dirgo basis for modelling is a number of braking events and is an iterative process.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dirgo et al., US20180290639A1, in view of Miller, US 20160318492 A1, hereinafter referred to as Dirgo, and Miller, respectively .
As to claim 9, Dirgo discloses the processor is configured to determine the thermal oxidation state after the predicted future braking event, using the thermal oxidation model based on the initial thermal oxidation state and a thermal oxidation rate parameter (Predicted wear based on multiple iterations – See at least ¶37; Predict wear, i.e. thermal oxidation state – See at least ¶37 and Fig. 2; Brake model – See at least Abstract; Performed over the course of time and during braking events – See at least Abstract; Extrapolated, i.e. “future braking events” – See at least ¶22; Temperature included in data set every time brakes are applied – See at least ¶20).
Dirgo fails to explicitly disclose a high temperature interval. However, Miller teaches a high temperature interval (Temperature exceeds threshold, i.e. “high temperature” – See at least ¶42).
Dirgo discloses modeling brake wear in an aircraft using a variety of parameters to predict thermal oxidation. Miller teaches modelling thermal oxidation in part by identifying high temperature intervals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of a high temperature interval, as taught by Miller, to identify particular braking conditions.

As to claim 10, Dirgo fails to explicitly disclose the processor is configured to: compare the predicted temperature profile to a set of temperature criteria; and if one or more criteria from the set of temperature criteria are met: identify a high temperature event corresponding to the predicted future braking event based on the comparison; and determine the interval of time taken by the high temperature event as the high temperature interval. However, Miller teaches the processor is configured to: compare the predicted temperature profile to a set of temperature criteria; and if one or more criteria from the set of temperature criteria are met: identify a high temperature event corresponding to the predicted future braking event based on the comparison; and determine the interval of time taken by the high temperature event as the high temperature interval (Identify “high” temperatures based on comparison with thresholds, i.e. criteria -  See at least ¶42; Time component for temperature measurements – See at least ¶28).
Dirgo discloses modeling brake wear in an aircraft using a variety of parameters to predict thermal oxidation. Miller teaches modelling thermal oxidation in part by identifying high temperature intervals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of the claimed identification of a high temperature event and a corresponding time component, as taught by Miller, to identify particular braking conditions.

As to claim 11, Dirgo discloses the processor is configured to determine an oxidation rate parameter based on a determined temperature value and physical Temperature included in data set every time brakes are applied – See at least ¶20).
Dirgo fails to explicitly disclose a high temperature event. However, Miller teaches a high temperature event (Temperature exceeds threshold, i.e. “high temperature” – See at least ¶42).
Dirgo discloses modeling brake wear in an aircraft using a variety of parameters to predict thermal oxidation. Miller teaches modelling thermal oxidation in part by identifying high temperature events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dirgo and include the feature of a high temperature event, as taught by Miller, to identify particular braking conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668